Exhibit 10.23

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of October 6,
2008 (the “Effective Date”) between Abraxis BioScience, LLC, a Delaware limited
liability company (the “Company”), and Edward Geehr, M.D. (“Executive”).

RECITAL

The Company desires to employ Executive, and Executive desires to be so employed
by the Company, on the terms and subject to the conditions set forth in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Company and Executive hereby agree as follows:

1. Definitions. Unless otherwise defined herein, the capitalized terms defined
in Exhibit A shall have the meanings therein specified for all purposes of this
Agreement.

2. Employment.

(a) Subject to the terms and conditions contained herein, the Company hereby
agrees to employ Executive, and Executive accepts such employment, on the
Effective Date until the Termination Date.

(b) During Executive’s employment under this Agreement, Executive shall render
services to the Company and its parent Abraxis BioScience, Inc. (“Parent”) in
the position of Executive Vice President of Operations of the Company and
Parent, subject to such other title or titles as may be assigned to Executive by
the Board. Executive shall perform such duties and responsibilities as are
normally related to such positions, subject to such modified or additional
duties (that are not materially inconsistent with duties and responsibilities as
are normally related to such positions) as may be assigned by the Board or the
Chief Executive Officer. Executive will report to the Chief Executive Officer.

(c) In performing his services hereunder, Executive shall abide by the rules,
regulations, and practices of the Company (and, if applicable, Parent) as
adopted or modified from time to time in the sole discretion of the Company (or,
if applicable, Parent).

(d) Executive will devote his entire business time, energy, attention and skill
to the services of the Company (and, if applicable, Parent) and to the promotion
of its interests. So long as Executive is employed by the Company, Executive
shall not, without the written consent of the Company:

(i) engage in any other activity for compensation, profit or other pecuniary
advantage, whether received during or after the term of this Agreement;

(ii) render or perform services of a business, professional, or commercial
nature other than to or for the Company (or, if applicable, Parent), either
alone or as an employee, consultant, director, officer, or partner of another
business entity (including serving on boards of directors), whether or not for
compensation; or

 

1



--------------------------------------------------------------------------------

(iii) plan or otherwise take any preliminary steps, either alone or in concert
with others, to establish or engage in any business or activity that would
compete with the current or proposed business of the Company (and, if
applicable, Parent);

provided, that it shall not be a violation of this Agreement for Executive to
(A) serve on civic or charitable boards, (B) manage personal investments,
(C) serve on corporate boards, (D) engage in such other activities as the Chief
Executive Officer may approve, so long as such activities do not interfere
materially with the performance of Executive’s duties and responsibilities to
the Company (and, if applicable, Parent) or (E) continue to serve as a
consultant and board member of iLinkMD Corporation (d/b/a LifeScript.com, Inc.),
so long as such activities do not interfere materially with the performance of
Executive’s duties and responsibilities to the Company (and, if applicable,
Parent).

(e) Prior to or concurrently with the execution of this Agreement, Executive has
executed an Executive Proprietary Information, Trade Secret and Confidentiality
Agreement (the “Confidentiality Agreement”).

3. Location of Employment. Executive’s principal place of employment shall
initially be at the Company’s offices in Los Angeles, California; provided, that
at the reasonable direction of the Chief Executive Officer, Executive may from
time to time be required to travel to various domestic and foreign locations for
purposes consistent with his duties hereunder.

4. Compensation.

(a) In exchange for full performance of Executive’s obligations and duties under
this Agreement, the Company shall pay Executive a salary at the rate of Four
Hundred Twenty-Five Thousand ($425,000.00) per year (“Base Salary”). The Base
Salary shall be paid in accordance with the Company’s regularly established
payroll practice. The Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for adjusting salaries
for similarly situated employees and may be adjusted in the sole discretion of
the Board or Parent’s Compensation Committee. Any such adjusted salary shall
become the “Base Salary.”

(b) The Base Salary hereof is a gross amount, and the Company shall be required
to withhold from such amount deductions with respect to Federal, state and local
taxes, FICA, unemployment compensation taxes and similar taxes, assessments or
withholding requirements.

(c) During Executive’s employment under this Agreement, Executive shall also be
reimbursed by the Company for reasonable business expenses actually incurred or
paid by Executive, consistent with the policies established by the Company, in
rendering to the Company the services provided for in this Agreement.

(d) Executive shall be entitled to vacation and sick leave on terms equivalent
to those of other executive officers of the Company. Executive shall accrue
four (4) weeks of vacation in his first year of employment with the Company in
accordance with the Company’s standard vacation policy.

 

2



--------------------------------------------------------------------------------

(e) Executive shall be entitled to participate in all benefit plans (including
but not limited to any medical, dental, life insurance, retirement and
disability plans) and to all perquisites which shall be available from time to
time to the executive officers of the Company generally; provided, that
Executive shall have no right to participate in any stock option, stock purchase
or other plan relating to shares of capital stock of the Company or its
affiliates (except as provided in subsection (f) below). Executive acknowledges
and agrees that the Company may, in its discretion, terminate at any time or
modify from time to time any such benefit plans.

(f) Subject to Board approval and determination as to the number of stock
options, Parent will provide Executive with an option to purchase shares of
Parent’s common stock, which option (a) shall have an exercise price equal to
the closing trading price of Parent’s common stock at the grant date, (b) shall
vest in equal installments over a four year period, (c) shall be evidenced by
Parent’s standard form of stock option agreement for its officers and shall
otherwise be subject to the terms and conditions of Parent’s stock incentive
plan. The stock options granted by the Board shall be no less than those options
typically granted to newly-hired executive officers of Parent. In addition,
commencing in 2010 (for stock option awards determined by the Board with respect
to the 2009 fiscal year), Executive shall be eligible to receive annual grants
of stock options or other equity awards (at the same time such grants are made
to the other executive officers of the Company), in such amounts and subject to
such terms as may be determined in the sole discretion of the Board or Parent’s
Compensation Committee.

(g) Executive shall be eligible to receive an annual bonus in such amount, and
subject to such performance targets and other factors, as may be determined in
the sole discretion of the Board or Parent’s Compensation Committee. The target
bonus amounts and performance targets for Executive shall be established at the
same time such amounts and targets are established for the other executive
officers of the Company, and any bonuses earned shall be paid at the same time
as bonuses for other executive officers. Executive acknowledges that his target
bonus for the 2008 and 2009 fiscal years will be fifty percent (50%) of his Base
Salary and will be prorated for the partial 2008 fiscal year (“Target Bonus”).

(h) Within thirty (30) days after the Effective Date, the Company shall pay to
Executive a one-time sign on bonus of Fifty Thousand Dollars ($50,000.00) in
cash (“Sign On Bonus”). If Executive voluntarily terminates his employment with
the Company pursuant to Section 6(e)(i), (other than for Good Reason as set
forth in Section 6(e)(ii)) on or before the expiration of the one (1) year
anniversary of the Effective Date, Executive shall repay the Company the Sign On
Bonus in cash within thirty (30) days of his Termination Date.

(i) The Company will pay or reimburse Executive for temporary corporate housing
in the Los Angeles area for up to twelve (12) months, all on terms and
conditions mutually agreed upon between the Company and Executive. In addition,
to assist Executive and his family with relocating to the Los Angeles area, the
Company and Executive will agree upon a mutually acceptable relocation package.

 

3



--------------------------------------------------------------------------------

(j) Other than as expressly set forth in this Section 4, Executive shall not
receive any other compensation or benefits from the Company or Parent.

5. Term. Executive’s employment hereunder shall commence on the Effective Date
and shall continue in effect until terminated pursuant to Section 6 below.

6. Termination. Executive’s employment hereunder may be terminated as follows:

(a) The employment of Executive under this Agreement shall terminate on the date
of Executive’s death.

(b) The employment of Executive under this Agreement may be terminated by the
Company immediately upon giving Executive notice if Executive becomes Disabled.

(c) The employment of Executive under this Agreement may be terminated by the
Company immediately upon giving Executive notice upon the occurrence of Cause.

(d) In addition to the circumstances described in subsection (c) above, the
Company may terminate Executive’s employment at any time (immediately upon
giving notice to Executive) for any reason or no reason, with or without Cause
or prior notice; provided, that a cessation of the Company’s employment of
Executive in connection with a Sale Transaction shall not be deemed for purposes
of this Agreement to be a termination of Executive by the Company if the
Successor assumes and agree to perform the Company’s obligations hereunder.

(e) Executive may voluntarily terminate his employment under this Agreement by
giving the Chief Executive Officer written notice of his resignation signed by
Executive or, if no notice is given, on the date on which Executive voluntarily
terminates his employment relationship with the Company. Such voluntary
termination shall be deemed for purposes hereof to have occurred for Good Reason
only if (i) Executive provides written notice to the Company prior to
resignation and within twenty (20) days after Executive becomes aware of the
circumstances giving rise to Good Reason, (ii) the Company fails to correct the
circumstances giving rise to Good Reason prior to resignation and within
thirty (30) days following receipt of such notice and (iii) Executive resigns
within fifteen (15) days following such thirty (30) day period.

7. Consequences of Termination.

(a) If the employment of Executive under this Agreement is terminated pursuant
to 6(a) (death), 6(b) (disability), 6(c) (termination with Cause) or 6(e)(i)
(voluntary termination, other than for Good Reason), then (i) the Company shall
pay Executive (or, as applicable, his heirs, estate or representative) the
Accrued Compensation, (ii) the Company shall provide to Executive (or his
dependents, as applicable) such benefits, if any, as may be required to be
provided by the Company under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) and any disability policy of the Company applicable to Executive,
(iii) Executive (or, as applicable, his heirs, estate or representative) shall
be entitled to vested benefits, stock options and other equity awards as
applicable and (iv) Executive shall not be entitled to any other compensation or
benefits from the Company under this Agreement or otherwise. The Accrued
Compensation shall be paid promptly after termination of employment; provided,
that the benefits and amounts accrued under the plans and programs shall be paid
or provided in accordance with such plans or programs.

 

4



--------------------------------------------------------------------------------

(b) If the employment of Executive under this Agreement is terminated pursuant
to Section 6(d) (termination without Cause) or Section 6(e)(ii) (voluntary
termination for Good Reason), then Executive shall not be entitled to any
compensation or benefits from the Company under this Agreement or otherwise,
except for the following:

(i) The Company shall pay to Executive all Accrued Compensation and Executive
shall be eligible for COBRA benefits described in Section 7(a);

(ii) Following the Termination Date, the Company shall (so long as the
termination of Executive’s employment qualifies as a “separation from service”
under Section 409A) pay Executive, in substantially equal monthly installments
over the duration of the Severance Period, an aggregate amount (the “Severance
Amount”) equal to the sum of (A) 150% of the Base Amount plus (B) the Severance
Bonus Amount. Notwithstanding the preceding sentence and any other provision of
this Agreement to the contrary, if Executive is a “specified employee” within
the meaning of Section 409A at the time of Executive’s termination, then to the
extent the portion of the Severance Amount and the benefits provided under this
Agreement, together with any other severance payments or benefits that may be
considered deferred compensation under Section 409A, which exceed the
Section 409A Limit or which do not qualify as separation pay under Treasury
Regulation Section 1.409A-1(b)(9)(iii) that would otherwise be payable within
the first six (6) months following the Termination Date, shall not be paid
during such six- month period. Instead, such portion of the Severance Amount and
any such benefits shall accrue during the six (6) month period and be paid in a
lump sum on the date six (6) months and one (1) day following the Termination
Date.

(iii) The vesting of the stock options and other equity awards granted to
Executive shall accelerate so that such options and other equity awards shall
have vested to the same extent as would if Executive were terminated on the last
day of the Severance Period;

provided, that Executive shall not be entitled to receive any post-termination
benefits described in clause (ii), and (iii) of this subsection (b) unless,
within twenty-one (21) days following the Termination Date, he executes and
delivers to the Company a Release of Claims in the form attached as Exhibit B
hereto.

(c) Executive agrees that all property (including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts and computer-generated materials) furnished to or created or prepared
by Executive incident to Executive’s employment belongs to the Company (or, as
applicable, Parent) and shall be promptly returned to the Company upon
termination of Executive’s employment.

(d) Upon termination of Executive’s employment, Executive shall be deemed to
have resigned from all offices and directorships then held with the Company,
Parent, and each of their subsidiaries. Following any termination of employment,
Executive shall reasonably

 

5



--------------------------------------------------------------------------------

cooperate with the Company (i) in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees and (ii) in the
defense of any action brought by any third party against the Company or Parent
that relates to Executive’s employment by the Company; provided, that in each
case the Company shall reimburse the executive for any reasonable and documented
out-of-pocket fees and expenses incurred by Executive in connection with such
cooperation.

8. Additional Post-Termination Obligations.

(a) Executive acknowledges that (i) because of his position with the Company, he
will have access to the information about the operations, business strategies
and customers, and other valuable proprietary information and trade secrets, of
the Company, Parent and their affiliates, (ii) the use or disclosure of such
information and trade secrets in violation of this Agreement would be extremely
difficult to detect or prove and (iii) any activities restricted by this
Section 8 would necessarily involve the use or disclosure of the Company’s
and/or Parent’s trade secrets and/or proprietary information. Accordingly,
Executive agrees that from the date hereof until after the twelve month
anniversary of the Termination Date, Executive will not, directly or indirectly:

(i) engage in any business activity that is or may reasonably be found to be in
competition with the business of the Company or Parent (or any of their
subsidiaries or affiliates), as such business may exist at any time from the
Effective Date through the Termination Date; provided, that nothing in this
Agreement shall be deemed to prohibit Executive from owning not more than one
percent (1%) of any class of publicly traded securities of a competitor;

(ii) solicit, raid, entice or induce any employee of the Company or Parent (or
any of their subsidiaries or affiliates) to be employed by any other company
(except to the extent that such employee has first responded to a general
advertisement or general employment search by Executive’s place of employment at
the time);

(iii) solicit business for any competitor from, or transact such business for
any competitor with, any person, firm or corporation which was, at any time
during Executive’s employment hereunder, a customer of the Company or Parent (or
any of their subsidiaries or affiliates); or

(iv) assist any person or entity in taking such action.

(b) Executive agrees that he will not disparage, or otherwise communicate to
anyone, information which may be harmful to the business or the business
reputation of the Company or Parent (or any of their subsidiaries or affiliates)
or their respective employees, officers, directors, customers, suppliers,
successors, and assigns, including without limitation, negative comments about
any such company, its management methods, policies and/or practices.
Notwithstanding the foregoing, Executive may respond accurately and fully to any
question, inquiry or request made in connection with any governmental inquiry,
investigation, review, audit or proceeding, or as otherwise required by law.

 

6



--------------------------------------------------------------------------------

(c) If Executive fails to perform his obligations under this Section 8, then the
Company may, in addition to any rights and remedies then available to the
Company (under Section 11 hereof or otherwise), cease providing the payments and
benefits described in Section 7(b) so long as such failure, if reasonably
capable of being cured, is not cured by Executive within thirty (30) days
following a written notice from the Company of such failure to perform.

9. Representations.

(a) Executive represents that he has full authority to enter into this Agreement
and is not under any contractual restraint which would prohibit Executive from
satisfactorily performing his duties to the Company (and, if applicable, Parent)
under this Agreement.

(b) Executive hereby agrees to indemnify and hold harmless the Company, Parent
and their respective officers, directors and stockholders from and against any
losses, liabilities, damages or costs (including reasonable attorney’s fees)
arising out of a material breach of any of the representations, warranties and
covenants of Executive set forth in this Agreement.

(c) Executive acknowledges that he is free to seek advice from independent
counsel with respect to this Agreement. Executive has either obtained such
advice or, after carefully reviewing this Agreement, has decided to forego such
advice. Executive is not relying on any representation or advice from the
Company or Parent or any of their respective officers, directors, attorneys or
other representatives regarding this Agreement, its content or effect.

10. Arbitration. Subject to Section 11 below, the parties acknowledge and agree
to the provisions of the Arbitration Agreement attached hereto as Exhibit C and
incorporated by this reference.

11. Equitable Relief. Notwithstanding Section 10 above, Executive acknowledges
that the Company and Parent are relying for its protection upon the existence
and validity of the provisions of this Agreement, that the services to be
rendered by Executive are of a special, unique and extraordinary character, and
that irreparable injury will result to the Company and/or Parent from any
violation or continuing violation of the provisions of Section 8 for which
damages may not be an adequate remedy. Accordingly, Executive hereby agrees that
in addition to the remedies available to the Company and/or Parent by law or
under this Agreement, the Company and/or Parent shall be entitled to obtain such
equitable relief as may be permitted by law in a court of competent jurisdiction
including, without limitation, injunctive relief from any violation or
continuing violation by Executive of any term or provision of Section 8. If the
Company and/or Parent seeks to enforce its rights under this Section 11, the
prevailing party or parties shall be entitled to recover reasonable fees, costs
and expenses incurred in connection therewith including, without limitation, the
fees, costs and expenses of attorneys, accountants and experts, whether or not
litigation is instituted, and including such fees, costs and expenses of
appeals.

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal substantive laws (and not the laws of
conflicts) of the State of California.

 

7



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement (including the Exhibits hereto) constitutes
the whole agreement of the parties hereto in reference to any employment of
Executive by the Company and in reference to any of the matters or things herein
provided for or hereinabove discussed or mentioned in reference to such
employment; all prior agreements, promises, representations and understandings
relative thereto being herein merged.

14. Assignability.

(a) This Agreement is personal in nature and Executive shall not, without the
written consent of the Company, assign or transfer this Agreement or any rights
or obligations hereunder.

(b) Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give to any person, other than the parties to this
Agreement, any right, remedy or claim under or by reason of this Agreement or of
any term, covenant or condition of this Agreement; provided, that Section 11
hereof shall run to the benefit of, and be enforceable by, Parent.

15. Amendments; Waivers.

(a) This Agreement may be amended, modified, superseded, canceled, renewed or
extended and the terms or covenants of this Agreement may be waived only by a
written instrument executed by the parties to this Agreement or, in the case of
a waiver, by the party waiving compliance. The failure of any party at any time
or times to require performance of any provision of this Agreement shall in no
manner affect the right at a later time to enforce the same. No waiver by any
party of the breach of any term or provision contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.

(b) This Agreement is intended to comply with Section 409A (as amplified by any
Internal Revenue Service or U.S. Treasury Department guidance), and shall be
construed and interpreted in accordance with such intent. Executive and the
Company acknowledge that Executive and the Company intend that the compensation
arrangements set forth in this Agreement are in compliance with Section 409A,
and Executive and the Company agree to cooperate with one another, to the extent
reasonably requested by the other party, to restructure any compensation set
forth in this Agreement in a manner, if possible and without any increase in
cost to the Company, such that no earlier and/or additional taxes to Executive
or the Company will arise under Section 409A. Any provision of this Agreement
that would cause the payment of any benefit to fail to satisfy Section 409A
shall have no force and effect until amended to comply with Section 409A (which
amendment may be retroactive to the extent permitted by the Code or any
regulations or rulings thereunder). With regard to any provision hereby that
provides that a payment shall be made promptly after a date, such payment shall
be made within thirty (30) days thereafter.

 

8



--------------------------------------------------------------------------------

16. Notice. All notices, requests or consents required or permitted under this
Agreement shall be made in writing and shall be given to the other parties by
personal delivery, registered or certified mail (with return receipt), overnight
air courier (with receipt signature) or facsimile transmission (with
“answerback” confirmation of transmission), sent to such party’s addresses or
telecopy numbers as are set forth below such party’s signatures to this
Agreement, or such other addresses or telecopy numbers of which the parties have
given notice pursuant to this Section 16. Each such notice, request or consent
shall be deemed effective upon the date of actual receipt, receipt signature or
confirmation of transmission, as applicable (or if given by registered or
certified mail, upon the earlier of (i) actual receipt or (ii) three days after
deposit thereof in the United States mail).

17. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

18. Survival. The representations and agreements of the parties set forth in
Sections 7 (Consequences of Termination), 8 (Additional Post-Termination
Obligations), 9 (Representations), 10 (Arbitration) and 11 (Equitable Relief)
shall survive the expiration or termination of this Agreement (irrespective of
the reason for such expiration or termination).

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Employment Agreement have executed this
Employment Agreement as of the date first above written.

 

Abraxis BioScience, LLC /s/ Patrick Soon-Shiong, M.D. By: Patrick Soon-Shiong,
M.D. Its: Chief Executive Officer Address for Notices:  
11755 Wilshire Blvd., Suite 2000   Los Angeles, California 90025

By signing below, the undersigned acknowledges and agrees that, except as
expressly set forth in a written agreement signed by an authorized
representative of the Company, the undersigned (i) has not been promised any
equity interests in the Company or any of its subsidiaries, affiliates or
predecessors and (ii) does not and will not have any right to any equity
interests in the Company or any of its subsidiaries, affiliates or predecessors.

 

/s/ Edward Geehr, M.D. Edward Geehr, M.D. Address for Notices:



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“Accrued Compensation” shall mean (i) all base salary and vacation pay accrued
through the Termination Date and (ii) reimbursement for reasonable and necessary
expenses incurred by Executive on behalf of the Company during the period ending
on the Termination Date.

“Base Amount” shall mean the amount of Executive’s annual base salary at the
highest base salary in effect during the one year period ending on the
Termination Date.

“Board” shall mean the Board of Directors of Parent.

“Cause” shall mean any of the following (i) Executive commits a material breach
of this Agreement, the Confidentiality Agreement, or any policy of the Company,
which breach is not cured to the satisfaction of the Company within twenty (20)
days after written notice to Executive from the Company; (ii) Executive fails
(other than a failure resulting from a Disability) to substantially perform his
duties hereunder, or to implement or follow a lawful policy or directive of the
Company, and such failure continues for a period of twenty (20) days after
written notice to Executive from Company; (iii) Executive is indicted for a
crime involving dishonesty, breach of trust, physical harm to any person or
serious moral turpitude, (iv) Executive engages in dishonesty, gross negligence
or willful misconduct in the performance of his duties, as reasonably determined
by the Company, (v) Executive engages in conduct which is materially injurious
to the Company (monetarily or otherwise) or which constitutes a material
violation of federal or state law relating to the Company or its business.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Disability” means (i) Executive becomes eligible for the Company’s long term
disability benefits or (ii) in opinion of the Company, Executive has been unable
to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
consecutive days or more than one hundred and twenty days in any twelve-month
period.

“Good Reason” means, without Executive’s express written consent, the occurrence
of any of the following circumstances: (i) there is a change in Executive’s
status or responsibilities which represents a material and adverse change from
Executive’s overall status or responsibilities, taken as a whole; or
(ii) Executive is required to be based at any place outside a fifty (50) mile
radius from Los Angeles, California without his written consent, except for
travel that is reasonably necessary in connection with the Company’s business;
(iii) a reduction in Executive’s Base Salary or benefits (unless such reduction
applies similarly to all other officers of the Company); or (iv) any failure by
a Successor to assume and agree to perform the Company’s obligations hereunder.

“Sale Transaction” shall mean (i) a transaction (including a stock sale, merger,
consolidation, reorganization or recapitalization) pursuant to which the holders
of the voting capital stock of the Company immediately prior to such transaction
(or their affiliates) cease to beneficially own more than fifty percent (50%) of
voting capital stock of the Company or its successor (or, if there

 

A-1



--------------------------------------------------------------------------------

is a parent of the Company following such transaction, of the ultimate parent)
immediately following such transaction, (ii) a transaction (including a merger,
consolidation, reorganization or recapitalization) pursuant to which the holders
of the voting capital stock of Parent immediately prior to such transaction (or
their affiliates) cease to beneficially own more than fifty percent (50%) of
voting capital stock of Parent or its successor (or, if there is a parent of
Parent following such transaction, of the ultimate parent) immediately following
such transaction or (iii) the Company sells all or substantially all of its
assets to a third party.

“Section 409A” shall mean Section 409A of the Code, together with and the
related final regulations thereunder and other guidance relating thereto.

“Section 409A Limit” shall mean payments that qualify under Treasury Regulations
1.409A-1(b)(9)(v)(C) and (D) as not providing for a “deferral of compensation”
under Section 409A.

“Successor” shall mean the successor or transferee in a Sale Transaction.

“Severance Bonus Amount” shall mean (i) if the Termination Date occurs prior to
the payment to Executive of the annual incentive payment under the Company’s
cash bonus incentive plan with respect to 2008, an amount equal to his Target
Bonus for 2008, pro rated over the number of days of employment in the calendar
year in which the Termination Date occurs, or (ii) if the Termination Date
occurs after the payment to Executive of the annual incentive payment under the
Company’s cash bonus incentive plan with respect to 2008 (but prior to the
payment with respect to 2009), an amount equal to such payment, pro rated over
the number of days of employment in the calendar year in which the Termination
Date occurs or (iii) if the Termination Date occurs after the payment to
Executive of the annual incentive payment under the Company’s cash bonus
incentive plan with respect to 2009, an amount equal to the average of the last
two annual incentive payments paid or payable to Executive prior to the
Termination Date, pro rated over the number of days of employment in the
calendar year in which the Termination Date occurs.

“Severance Period” shall mean the period commencing on the Termination Date and
ending on the twelve month anniversary of such Termination Date.

“Termination Date” means the date on which Executive’s employment is terminated
pursuant to Section 6 hereof.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

In consideration for the payments described in Section 7 of the Agreement,
Executive hereby releases and discharges Abraxis BioScience, LLC, Abraxis
BioScience, Inc., and any subsidiaries or affiliates thereof (collectively the
“Company”), and their respective directors, officers, employees, benefit plans
and administrators, successors and assigns (collectively with the Company, the
“Released Parties”) from any and all claims, obligations, and liabilities,
whether known or unknown, at law or in equity, arising out of Executive’s
employment with the Company and the termination thereof. This Release is to be
broadly construed so as to resolve all pending or potential disputes including,
but without limiting the generality of the foregoing, any and all claims under
the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act of 1990, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974, the Equal Pay Act, the Family and Medical Leave Act, the discrimination
and wage payment laws of the State of California, and any other statute,
regulation, or ordinance, and any and all claims based upon alleged wrongful or
retaliatory discharge, negligence, intentional infliction of emotional distress,
defamation, invasion of privacy, other torts, harassment, employment
discrimination or breach of contract (express or implied). Notwithstanding the
foregoing, Executive does not waive any rights Executive may have to enforce the
terms of the Employment Agreement, if any, to amounts or benefits to be paid or
provided after termination under the Employment Agreement or any
Company-sponsored employee benefit plan, to insurance protection and/or
indemnification for actions taken by Executive while an employee, officer and/or
director of the Company or to make any claims for workers’ compensation.

Executive represents and agrees that he has not and will not file or initiate
any legal proceedings, complaints or charges of any kind with any court or
governmental or administrative agency against any one or more of the Released
Parties relating to his employment or positions with Parent or the Company, and
that he will not participate in or accept any monies from any such action either
in his individual capacity or as part of a representative or class action.
Executive further agrees that he will not solicit, encourage, assist or
cooperate in any proceedings, complaints or charges against the Company or any
other Released Party brought by any other person or entity unless specifically
subpoenaed to appear or otherwise required by court order or in an official
governmental investigation or otherwise required by law. The Company and the
other Released Parties shall be entitled to plead this Release as a complete
defense to any claim or entitlement relating to Executive’s employment or
positions with Parent or the Company which hereafter may be asserted by
Executive or other persons or agencies acting on her behalf in any suit or claim
against the Company or any other Released Party. In the event that Executive
sues the Company or any other Released Party in violation of this Agreement,
Executive agrees and acknowledges that she will pay such Released Party its
litigation costs and expenses, including reasonable attorneys’ fees, associated
with its defense. Executive understands that nothing in this Agreement precludes
him from filing a charge with or participating in an investigation by the Equal
Employment Opportunity Commission; provided, however, Executive hereby waives
any right to receive any monetary award resulting from such a charge or
investigation.

 

B-1



--------------------------------------------------------------------------------

Executive acknowledges and agrees that: (a) Executive has read and understands
this Release in its entirety; (b) Executive has been advised in writing to
consult with an attorney concerning this Release before signing it. This
subparagraph constitutes such written advice; (c) Executive has twenty-one
(21) calendar days after receipt of this Release to consider its terms before
signing it; (d) nothing contained in this Release waives any claim that may
arise after the date of its execution; and (e) Executive executes this Release
knowingly and voluntarily, without duress or reservation of any kind, and after
having given the matter full and careful consideration.

Executive has the right to revoke this Release in full within seven (7) calendar
days of executing it. Any revocation must be personally delivered to the General
Counsel of the Company or his designee, or mailed to Abraxis BioScience, LLC,
11755 Wilshire Blvd., 20th Floor, Los Angeles, California 90025 and postmarked
within seven (7) calendar days of the date of execution of this Release. None of
the terms and provisions of this Release shall become effective or be
enforceable until such revocation period has expired.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

ARBITRATION

1. Any controversy or claim arising out of, relating to or in connection with
this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association (“AAA”) in accordance with
its then existing Commercial Arbitration rules and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

2. It is the express agreement of the parties that the provisions of this
Section, including the rules of the AAA , as modified by the terms of this
Exhibit C, shall govern the arbitration of any disputes arising pursuant to this
Agreement. In the event of any conflict between the law of the State of
California, the law of the arbitral location, and the U.S. Arbitration Act
(Title 9, U.S. Code), with respect to any arbitration conducted pursuant to this
Agreement, to the extent permissible, it is the express intent of the parties
that the law of California, as modified herein, shall prevail. Either party (the
“Initiating Party”) may commence an arbitration by submitting a Demand for
Arbitration under the AAA Rules and by notice to the other Party (the
“Respondent”) in accordance with Section 16. Such notice shall set forth in
reasonable detail the basic operative facts upon which the Initiating Party
seeks relief and specific reference to the clauses of this Agreement, the amount
claimed, if any, and any non-monetary relief sought against the Respondent.
After the initial list of issues to be resolved has been submitted, the
arbitrators shall permit either party to propose additional issues for
resolution in the pending proceedings.

3. The place of arbitration shall be Los Angeles, or any other place selected by
mutual agreement.

4. The parties shall attempt, by agreement, to nominate a sole arbitrator for
confirmation by the AAA. If the parties fail so to nominate a sole arbitrator
within thirty (30) days from the date when the Initiating Party’s Demand for
Arbitration has been communicated to the other party, a board of three
arbitrators shall be appointed by the parties jointly or, if the parties cannot
agree as to three arbitrators within thirty (30) days after the commencement of
the arbitration proceeding, then one arbitrator shall be appointed by each of
Executive and the Company within sixty (60) days after the commencement of the
arbitration proceeding and the third arbitrator shall be appointed by mutual
agreement of such two arbitrators. If such two (2) arbitrators shall fail to
agree within seventy-five (75) days after commencement of the arbitration
proceeding upon the appointment of the third arbitrator, the third arbitrator
shall be appointed by the AAA in accordance with its then existing rules.
Notwithstanding the foregoing, if any party shall fail to appoint an arbitrator
within the specified time period, such arbitrator and the third arbitrator shall
be appointed by the AAA in accordance with its then existing rules. For purposes
of Section 10, the “commencement of the arbitration proceeding” shall be deemed
to be the date upon which the Demand for Arbitration has been received by the
AAA. Any award shall be rendered by a majority of the members of the board of
arbitration.

 

C-1



--------------------------------------------------------------------------------

5. An award rendered in connection with an arbitration pursuant to Section 10
shall be final and binding upon the parties, and any judgment upon such an award
may be entered and enforced in any court of competent jurisdiction.

6. The parties agree that the award of the arbitral tribunal will be the sole
and exclusive remedy between them regarding any and all claims between them with
respect to the subject matter of the arbitrated dispute. The parties hereby
waive all jurisdictional defenses in connection with any arbitration hereunder
or the enforcement of any order or award rendered pursuant thereto (assuming
that the terms and conditions of this arbitration clause have been complied
with).

7. With respect to any award issued by the arbitrators pursuant to this
Agreement, the parties expressly agree (i) that such order shall be conclusive
proof of the validity of the determination(s) of the arbitrators underlying such
order; and (ii) any federal court sitting in Los Angeles, California, or any
other court having jurisdiction, may enter judgment upon and enforce such order,
whether pursuant to the U.S. Arbitration Act, or otherwise.

8. The arbitrators shall issue a written explanation of the reasons for the
award and a full statement of the facts as found and the rules of law applied in
reaching their decision to both parties. The arbitrators shall apportion to each
party all costs (other than attorneys’ fees) incurred in conducting the
arbitration in accordance with what the arbitrators deem just and equitable
under the circumstances. The prevailing party shall be entitled to recover its
attorneys’ fees from the other party. Any provisional remedy which would be
available to a court of law shall be available from the arbitrators pending
arbitration of the dispute. Either party may make an application to the
arbitrators seeking injunctive or other interim relief, and the arbitrators may
take whatever interim measures they deem necessary in respect of the subject
matter of the dispute, including measures to maintain the status quo until such
time as the arbitration award is rendered or the controversy is otherwise
resolved. The arbitrator shall have the authority to award any remedy or relief
that a court of the State of California could order or grant, including, without
limitation, specific performance of any obligation created under this Agreement,
the issuance of an injunction, or the imposition of sanctions for abuse or
frustration of the arbitration process, but specifically excluding punitive
damages (the parties specifically agree that punitive damages shall not be
available in the event of any dispute).

9. The parties may file an application in any proper court for a provisional
remedy in connection with an arbitrable controversy, but only upon the ground
that the award to which the application may be entitled may be rendered
ineffectual without provisional relief.

10. Except as expressly provided in the following sentence, neither party may
disclose to any person or entity (i) any testimony or evidence presented or
submitted in the arbitration proceedings, (ii) the nature or terms of any award
or judgment rendered in such arbitration, or any portion thereof or (iii) the
opinion of the arbitrator or arbitration panel, or any portion thereof
(collectively, the “Arbitration Information”) . To the extent either party
brings an action pursuant to Section 7(ii) above to enforce or appeal any such
judgment or award, then the filing party shall (x) file under seal all documents
filed or submitted in such action (including all Arbitration Information) and
(y) fully cooperate with the non-filing party in ensuring that all documents
filed or submitted in such action (including all Arbitration Information) shall
be kept confidential.

 

C-2



--------------------------------------------------------------------------------

11. THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A
WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED
BY THIS AGREEMENT. THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES
SHALL BE RESOLVED BY A JURY TRIAL.

12. THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.

 

Abraxis BioScience, LLC /s/ Patrick Soon-Shiong, M.D. By: Patrick Soon-Shiong,
M.D. Its Chairman and Chief Executive Officer /s/ Edward Geehr, M.D. Edward
Geehr, M.D.

 

C-3